                Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 1 of 8
    ;
/




                        CML CO1\1PLAINT FORM TO BE PSED BY A PRO SE PRISONER


                                     IN THE UNITED STATES DISTRICT COURT
                                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



         Full Name of Plaintiff           Inmate Number
                                                                           Civil No. - - - - - - - -
                              v.                                           (to be filled in by the Clerk's Office)


                                                                           (__J Demand for Jury Trial
         Name of Defendant 1                                               (__J No Jury Trial Demand.




        Name of Defendant 2




        Name of Defendant 3




        Name of Defendant 4




        Name ofDefend~nt 5
        (Print the names of all defendants. If the names of all
                                                                                                   FILED
                                                                                               HARRISBURG, PA
         defendants do not fit in this space, you qiay attach
        ·additional pages. Do not include addresses in this                                       JUN 2 ¼ 2021
        section).                                                                     . F'ER      'rltt-
                                                                                                    DEPUTY CLERK

        I.      NATURE OF CO1\1PLAINT

        Indicate below the federal legal basis for your claim, if known.

        _/L     Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

                Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents; 403 U.S. 388
                (1971) (federal defendants)

                Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
                United States


                                                          Page-1 of6
      Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 2 of 8



II.   ADDRESSES AND INFORMATION

      A.          PLAINTIFF
                                   Bo f+on Ptia-zon          Mc.rfel
      Name (Last, First, MI)
                                      I~ T-6:J.56
      Inmate Number
      _                          SCI Caa I Tm.-vn.s ki, p    1



      Place of Confinement
                                  t kelfy      Pr~ve
      Aqdress


      City, County, State, Zip Code


      Indicate whether you are a prisoner or other confined person as follows:
                  Pretrial detainee
                  Civilly committed detainee
                  Immigration detainee
      --IL.       Convicted and sentenced state prisoner
                  Convicted and sentenced federal prisoner



      B.          DEFENDANT(S)

      Provide the information below for each defendant. Attach additional pages if needed.

      Make sure that the defendant(s) listed below are identical to those contained in the caption. If
      incorrect information is provided, it could result in the delay or prevention of service of the
      complaint.

      Defendant 1:
                  .S-1-a.YVl,Vl'(,.
      Name (Last, First)
              Secge'O+
      Cµrrent Job Title
              §   ¢   cg;   u•   l-- S C I Coo. l Icwns h~p 1 ke\\y Dr.
      Current Work Address
              . .       Caet\ Tot.vn.shipl PA) i-to~~
      City, County, State, Zip Code




                                                 Page2of6
       Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 3 of 8
-~



       Defendant 2:
              k i,rnY\'\el
       Name (Last, First)                                 .
            · C,,0°         I Ccccect-i'of'l.S 0+£,'cer
       Current-Job Title
                      SCI      Coet l _k>wrts-h,p        1 ke \\y Dr.
       Current Work Address                                    .
                             Coa.\     Towvic;   h,? PA ) i_72,G
                                                     1

       City, County; State, Zip Code



      Defendant 3:
                TohVl Dc,e
      Name (Last, First)
            Lof,nden±
      Current Job Title
          SCI CC'JlA/ Town~h;p
      Current Work Address       ·
       1 kr: lly Dr,\v        e ,    CoGsl Township ,PA i 113~a
      City, County, State, Zip Code                                ·



      Defendant 4:


     . Name (Last, First)


      Current JobTitle


      Current Work Address


      City, County, State, Zip Code


      Defendant 5:


      Name (Last, First)


      Current Job Title


      Current Work Address


      City, County, State, Zip Code
                                            Page 3 of6
                                                                                                                                                                                            -


        '
                                                             Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 4 of 8
                   :
                                                                                                                                                                                                .

_LIL S~-1-_~m_~_t:.O~- 12L /4c/2
                ~..,..... ...___._~............
                                                                     --
     cf!___~e,__;,::i_~~-.1., -z:..~e.t_i:£/j,, ·-lbLCt2e2m_e3,t~~.r/ b.~ aL~e ~t&e Z--ft-e:is:~«I e1d1
 ~1el_reme_edJ!!C._m~c,,(e1.i/:r/' ~i b..1:✓-.f__J~✓-~-L"lit!lLzk4.rL~o/-f21!_~~ L h'~.i.t:1.pv ~zed_ ,
_/;c (t.J_/2~_c__~Y£-he.dir- ~4?r_~c/tef fr ~e µt.rcve...
                                                                                                            ·,;:
                                                                                                                                                                                                          '
I                                                                                                                                                                                                   .




                                                                                                                                         \




                                                                                                                                                                                                         .
                                                                                                                                                                                                         '

                                                                                                                                     -                                                                        c
                                                                                                       /


                                                                                      ;
-·
                                                                                                                                                                                                         i




                                                                              ,. -.


--

                                                                                                                                                                                                         '.




                                                                      -                                                                                                                                 ..

                       ..                              --

                                                  --                                                                                                                                                          l
                   !




                                                                                                                                                                                                         ti


                                                                                          -
            - - ·1··--- - - -                          ------ --   --- - - - - - - - - ------- -- .__ - -          -- ------ - - -           .   - - - - - - - - - - - - - - - --   - ---
            Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 5 of 8




III.        STATEMENT OF FACTS

State only the ·facts of your claim below. Include all the facts you consider important. Attach _additional
pages ifneeded.

            A.        Describe where and when the events giving rise to your claim(s) arose.

 Zh £CI Coal -ZOwns:/ufa 's li'J./t/ - PtJc                               Ao~ C<cPte



           B.         On what date did the.events giving rise to your claim(s) occur?

          T/te lltc/rkd Ae:~ecr                   Od        ta!o.z /2o;Jo

           C.         What are the facts underlying your claim(s)? (For example: What happened to you?
                      Who did what?)

 z~.r             /'efi1C,Ved-lram        Ill/ti 7ood ;l_ Cell z aHer
                                           r cell Ill Ike
                                          mv
 re12orf/;y SC//c;de /!Jtt:>r1PA-/4:.. & Me /?OC h<-1~ cc:fle, T War
escorfed -l-o ·+be Poe C<lfle 4q .5GT.. s·tamm. i~ r. 'khn Doe'' aM,d
IIJ,ani; M kur Correcl-io,/fS Ow'oer.r- 1/n{ure "£p/u, Me a/"c. cvce
t2Elbe krllhe camera .. /1%/k 10 I.he cr:19te;xycbl~ 572ee,,ak'cl
44: dticite//e 11/eu aercl .6:Ps Worke,- Jnmale ('J;,hn                                /Jee•) CcHnes          1n +o.
 /lee1c>,,,"7l wAece Tw.a.r Ae/o' ,e;nr/llte JRl/?'Utle rl-~r-h- ./cltn't      (/
                                                                                   meUn ,aC-h(?d-;;,<

t?w/ /4"1'.' .tre f'ca f:t.M. aet-,/ Z h,,m-· w&-c/.L c/;,.//4 Com;e -&, I 0Cif<2l1) 71,A• We;z/:
  1:/D-hY.Z~ a / 4 efz k>ave me <!'</4Jne r.id#re,'t' ~q#J k& .ple rct::),m_~
t;H£

bm 4//Mt}-z/:, SG h Sfam;u_ 1l-.,.$1-~acl!;y ,aµ·/r;:/e /k re10Pt 4F /m
   '/1./,,).,t.   a    t.·~e    a.ud -k//4-       , -/4 . . :;      76'    c.   v,   ,> ,.,   .   k"/Y/   ~    ~

we den£ c,:ve.. .Z: /2U k,-5n lo fh:vf Vj2 4nd leave me a/4/lt:; °c76tll't be -/ea,.
me ./4 .f;/1pevrd./'
             /
                      .&e/ire .ke cloef a,u/c/4.rer /he &ace /4 L /ale off                           .



my rJ,,d-anrl.r/4ch -1,:> ,.'12 ,,, c..o_ lc/mmel1'r ou/2,,r!e -Me door w11&
SIClmm felt>,,;% me .L c/4,;-r/- kwe ·&e ball k do t'l:aacl1m 1tof hct,'11
!le /£;A, T /,;,<J L3/ .s:/4J:/ h~/ -/Jen 011 lie: Ja,,.£ ~bove -i{e C~e
M:-1ae.d //t?,d~/'lc/                 er /le1:--.l~?lc/Au~ ~.re#: I                               fee;z dhce/Y'


                                                       Page 4 of6
  s
         Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 6 of 8




 IV.     LEGAL CLAIM(S)

  Yoti are not required to make legal argument or cite any cases or statutes. However, state what
· constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
  assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
  needed.           ·




 V.      INJURY
 Describe with specificity what injury, harm, or damages you suffered because of the events described
 above.

  kceca·Hon +o :l:-op leF-1: t:'EMJ" Aead fAhcJir•e ~eJ:eac{ ~wolten oa .n~
  kc e l;f' eye5; t)os tVtd hfiJO..r an Gmkd kc.r efnry lt'fe :f, J£ellbe,1f ,

VI.      RELIEF

State exactly what you want the court to do for you. For example, .you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money .

 .k r~ver&~ lbe· ,6//4,pv_,~; Ca,-,,,pe1;1s_ee/4ry damap.e.s. l7v1t1 './i'e,•e



                                                  Page5of6
        Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 7 of 8



VII.     SIGNATURE
.   \                                       .   .   .

By signing this complaint, you represent to the court that the facts ~leged are true to the best of your
knowledge and _are supported by evidence, that those facts show a violation of law, and that you are_ not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro .s:e plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk's Office
with any changes to your address where case-related papers may pe served, and you acknowledge that
your failure to keep a current address on file with the Clerk's Office may result in dismissal of your case.




Date·    /       /




                                                        Page 6 of6·
    Case 4:21-cv-01126-WIA Document 1 Filed 06/24/21 Page 8 of 8
                                                                                                                                                            ·,
                       Phc.2on  Bol+ovi kT-G,?Gh                                         INMATE MAIL
                                                                                         PA DEPT OF
                                                                                                                                 us.POSTAGE>)RmEYeowES
                                                                                                                                 ~,S;"-
                       S:.CI Ccic..l bwnsh,'e                                            CORRECTIONS
                                                                                                                           ·J    ~r 1r,••· $ oouo       0

                       1. kelle1 Dr) ve ·                                                                                       . 0000365961 JUN. 23 2021


                       Caql Towni;Ji:e      PA,/ 1g66


                                                   M;. Pe.+e:r-We1ik . -<: . '. ;
                                                   /Jni+e:d   s+,d-e·.o;H:-.n'cf Courf
                                                  M,dJle 0,s+h\•,fiF Pe~~;_;;1v;ii,~:
                                                  tts. Cour+house.. :' :: . . .
                                                       Weil nut .S:-freef-- .
                                                  :;i:i '8
                                                  P. C). BoK '133 ·..· . .
                                                  Harr~s!iur5. PA, _l?llP~- ·

                               •I
                  :1

               ·,
              ·1
              '\
              :j
                  )                                                                           RECEIVED
              ,   )                                                                             HARRISBURG, PA
                                                                                                   JUN 2 4 2021
/
              ''iI\.                                                                      PER_·--,•=E""Pu""TY,-cc"'L-=ER"'K-

              }
              ,\

              I
              ',)
             ,'i

                  !j
